Exhibit E
To Whom It May Concern:


                         I'm writing on behalf of Daniel Egipciaco(57385054). My name is Reinaldo
Egipciaco, his older brother. We have been through a lot these past 14 years.
When a loved on is incarcerated, it does put a toll on all involved.

                          I have seen Daniel grow into a mature, responsible man. His givingness towards
others has been an outstanding character trait. Daniel has also been
part of putting together a program that gives classes to fellow inmates.

                         We are so eager to have Daniel back with us. I want to reassure the courts that
he has a place to live as he transitions back into society. Daniel can stay with
my family and I. I'm married with two girls. I have been at my current job for over 27 years. We would love
to have him and have a room available.

                         My family would like to thank the courts, the judge, and anyone else that has
taken the time to consider Daniel for early release. We are forever grateful.




                                         Truly Yours,


                                          Reinaldo Egipciaco
